Title: To Thomas Jefferson from Henry Guest, 24 January 1809
From: Guest, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Brunsk. East Jersey 24 Janry 1809
                  
                  If the Subscriber here to Should Say That Your Letter to him of the 4 instant Gave him Great pleasure in several   respects it Would not come up to his feeling nor will it, if he shold assure you, that it cheered his Old heart And Quickned the Circulation of his .
                  Mr. Madisons Election to the Chief Magistry of Our Country is Secured—Thanks to the ruler of Worlds and to his pertciular Cair of Our Country—The best advice, of a Gefferson, Will now be Secured So that My Dread of Your Leaving us is Not Only removed but My hopes Strongered by having two patriots of Superior Knowlege, in the Stead of One,—The Charrector you give of Him, I have Long been acquainted With—But Sir I hope thair are traits in it that you did Not Mention
                  The Storm that is geathering in the East, To Say is, wil requier the Nervs of a Cromwel,— The Stediness and persevering of A Washington,—And the Philosophy of a Jefferson
                  By a Short acquaintence With Mr John Adams When He Went through this town to take the helm of Our Government I was honoured With his Orders to Write to him on Any Subject I thought propper—A few Letters passed—Since which I have had the pleasure of his Correspondance A few Days Each. I took the Liberty to mention the riots Latily in the  and Disered his Oppinion on them and on the times is a Breath in and Enclosed Mr. Eppesses Speach, in a news paper as a tickler for the Boston tories Altho never as yet has Left a Letter of Mine unnoticed Shall Soon have his answer—As to Your Oppinion of trying the Experiments to save Our 
                     Seamen. I wish it to be tryed perhaps I Made the nails too Short The Materials Will Last As Long so As A  Vessel provided my Directions is taken,— I believe I have tired the Secretary of the Navy With My Letters As I have not been fortunate Enough to Draw one Line from him. —
                  Sir I feel My Self, Much obliged to you for your good wishes at the Close of your Letter for My health—May Your health be Long preserved and your powers remain for the Salvation of Our Country is the Sincear Wish of My heart—Who Am Sir your most Humble Servt.—
                  
                     Henry Guest 
                     
                  
                  
                     My Little Clerk has a sore finger hope you Will not be prevented to read this from a Shaking hand
                  
               